     Case 3:20-cv-01816-DMS-JLB Document 8 Filed 05/21/21 PageID.127 Page 1 of 6



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   CODY DANIEL BOND,                                  Case No.: 20cv1816 DMS (JLB)
12                                    Petitioner,
                                                        ORDER DENYING PETITION FOR
13   v.                                                 WRIT OF HABEAS CORPUS
14   JUDDSON M. KIRK, CDR-CO NCBM,
15                                  Respondent.
16
17
18         On September 14, 2020, Petitioner Cody Daniel Bond filed the present habeas
19   corpus petition pursuant to 28 U.S.C. § 2241.1 On November 18, 2020, Respondent filed
20   his response to the Petition, and on December 2, 2020, Petitioner filed his reply. After
21   reviewing the parties’ briefs and the record on file herein, the Petition is denied for the
22   reasons set out below.
23   ///
24
25
26   1
       When the Petition was filed, Petitioner was in the brig at Marine Corps Air Station
27   Miramar, thus the filing in this Court. It appears Petitioner has since been released on
     supervision to Bryce Hartgrave, a federal probation officer in Cocoa, Florida. (ECF No.
28   7.)
                                                    1
                                                                               20cv1816 DMS (JLB)
     Case 3:20-cv-01816-DMS-JLB Document 8 Filed 05/21/21 PageID.128 Page 2 of 6



 1                                                I.
 2                                       BACKGROUND
 3         The facts underlying this case are set out in detail in the June 7, 2017 Opinion of the
 4   United States Air Force Court of Criminal Appeals (“AFCCA”). (ECF No. 1 at 28-44.2)
 5   Briefly stated, Petitioner engaged in nonconsensual sexual intercourse with KB, then
 6   Petitioner’s wife, who, at the time, was two months post-partum. (Id. at 30.) It appears
 7   that after this incident, Petitioner and KB got into several arguments over their finances.
 8   (Id.) At the time, Petitioner and KB were living with KB’s parents, both of whom
 9   eventually became involved in these arguments. (Id.) During one of these arguments,
10   Petitioner told KB, “you’re lucky I don’t have my gun right now.” (Id.) In a subsequent
11   discussion with one of his co-workers, Petitioner made similar remarks about wanting to
12   harm KB, which the co-worker reported to their supervisor. (Id. at 31.)
13         As a result of these events and others, Petitioner was charged with sexually
14   assaulting KB (on two occasions), communicating a threat (on three occasions), and
15   making a worthless check. (Id. at 24-25.) Petitioner pleaded guilty to making a worthless
16   check, and was tried by a general court-martial on the other charges.3 The members of the
17   court-martial found Petitioner guilty of one specification of sexual assault, and two
18   specifications of communicating a threat. Petitioner was found not-guilty on the other two
19   specifications. The members of the court-martial sentenced Petitioner to a dishonorable
20   discharge, confinement for ten years, and reduction to E-1.
21         Petitioner appealed his convictions to the AFCCA where he raised a number of
22   arguments concerning the sufficiency of the evidence and errors on the part of the military
23   judge. (Id. at 29.) The AFCCA set aside one of the specifications of communicating a
24   threat on the ground the evidence was insufficient to support that specification, but
25
26
     2
27     The page number cited here and throughout this Order are the page numbers assigned
     by the Court’s CM/ECF system.
28   3
       The trial took place on Joint Base San Antonio – Lackland Air Force Base in Texas.
                                                  2
                                                                                 20cv1816 DMS (JLB)
     Case 3:20-cv-01816-DMS-JLB Document 8 Filed 05/21/21 PageID.129 Page 3 of 6



 1   otherwise affirmed the findings against Petitioner. (Id. at 32-36.) With that set aside, the
 2   AFCCA modified Petitioner’s sentence to include confinement for a term of eight years
 3   and six months. (Id. at 43.) The other two aspects of the sentence were unchanged. (Id.)
 4         Petitioner then filed a petition for review with the United States Court of Appeals
 5   for the Armed Forces, which was denied. (Id. at 45.)
 6         More than four years after the General Court-Martial Order issued, Petitioner
 7   submitted a petition for a new trial to the Office of the Judge Advocate General (“OJAG”)
 8   pursuant to Article 73, Uniform Code of Military Justice (“UCMJ”). (Id. at 46.) In a letter
 9   to Petitioner dated February 7, 2020, the OJAG stated, “Your petition was not filed within
10   two years after approval by the convening authority of your court-martial sentence and is
11   therefore untimely. We are returning it to you without action.” (Id.)
12                                                    II.
13                                            DISCUSSION
14         Petitioner raises four claims in the present Petition. First, he claims the finding of
15   sexual assault is not supported by sufficient evidence based on newly discovered evidence.
16   Second, Petitioner contends there was insufficient evidence to support the finding of
17   communicating a threat. Third, he argues the judge committed error in allowing KB to
18   testify about multiple “assaults” rather than the one assault for which he was convicted.
19   Fourth, Petitioner asserts the judge committed error in his instructions to the members of
20   the court-martial.
21   A.    Legal Standard
22         “Federal district courts have jurisdiction to review habeas corpus petitions
23   challenging military convictions pursuant to 28 U.S.C. § 2241.” Montalvo v. Spencer, No.
24   18-CV-1336 GPC BLM, 2020 WL 5106654, at *3 (S.D. Cal. Aug. 31, 2020). However,
25   the scope of review in these cases is narrower than in other habeas proceedings “because
26   of the peculiar relationship between the civil and military law.” Burns v. Wilson, 346 U.S.
27   137, 139-140 (1953). As stated in Burns,
28

                                                  3
                                                                                20cv1816 DMS (JLB)
     Case 3:20-cv-01816-DMS-JLB Document 8 Filed 05/21/21 PageID.130 Page 4 of 6



 1         Military law, like state law, is a jurisprudence which exists separate and apart
           from the law which governs in our federal judicial establishment. This Court
 2
           has played no role in its development; we have exerted no supervisory power
 3         over the courts which enforce it; the rights of men in the armed forces must
           perforce be conditioned to meet certain overriding demands of discipline and
 4
           duty, and the civil courts are not the agencies which must determine the
 5         precise balance to be struck in this adjustment. The Framers expressly
           entrusted that task to Congress.
 6
 7   Id. at 140 (footnotes omitted).
 8         In carrying out that task, Congress revised the Articles of War and established the
 9   UCMJ. Id. Rigorous provisions in that system of jurisprudence “guarantee a trial as free
10   as possible from command influence, the right to prompt arraignment, the right to counsel
11   of the accused's own choosing, and the right to secure witnesses and prepare an adequate
12   defense.” Id. at 141. They “also establish a hierarchy within the military establishment to
13   review the convictions of courts-martial, to ferret out irregularities in the trial, and to
14   enforce the procedural safeguards which Congress determined to guarantee to those in the
15   Nation's armed services.” Id. Congress also “provided a special post-conviction remedy
16   within the military establishment, apart from ordinary appellate review, whereby one
17   convicted by a court-martial, may attack collaterally the judgment under which he stands
18   convicted.” Id.
19         Against that framework, the Burns Court stated, “In military habeas corpus cases,
20   even more than in state habeas corpus cases, it would be in disregard of the statutory
21   scheme if the federal civil courts failed to take account of the prior proceedings—of the
22   fair determinations of the military tribunals after all military remedies have been
23   exhausted.” Id. at 142. Given Congress’s provision that “these determinations are ‘final’
24   and ‘binding’ upon all courts,” the Supreme Court held in Burns that the civil court’s role
25   is simply “to determine whether the military have given fair consideration” to the
26   petitioner’s claims. Id. at 144 (citing Whelchel v. McDonald, 340 U.S. 122 (1950)). See
27   also Sunday v. Madigan, 301 F.2d 871, 873 (9th Cir. 1962) (citing Burns, 346 U.S. 147)
28   (stating “once it has been concluded by the civil courts that the military had jurisdiction

                                                  4
                                                                                 20cv1816 DMS (JLB)
     Case 3:20-cv-01816-DMS-JLB Document 8 Filed 05/21/21 PageID.131 Page 5 of 6



 1   and dealt fully and fairly with all such claims, it is not open to such courts to grant the writ
 2   simply to re-evaluate the evidence.”)
 3   B.        Petitioner’s Claims
 4             Applying this legal standard to Petitioner’s claims, it is clear he is not entitled to
 5   habeas relief. Petitioner’s second and third claims were presented to the AFCCA, which
 6   rejected the claims on the merits after full and fair consideration. (ECF No. 1 at 32-36,
 7   40.) The AFCCA also rejected Petitioner’s fourth claim alleging instructional error on the
 8   ground Petitioner’s trial counsel did not object to the instruction. Although that was not a
 9   ruling on the merits of the claim, this Court cannot say the military courts did not give the
10   claim full and fair consideration. See Lips v. Commandant, U.S. Disciplinary Barracks,
11   997 F.2d 808, 811 (10th Cir. 1993) (finding military court gave issue full and fair
12   consideration where it found claim was waived due to counsel’s failure to object during
13   trial).
14             This leaves only Petitioner’s first claim, which the OJAG denied because it was
15   untimely. (ECF No. 1 at 46.) That ruling created a procedural bar against further review
16   of the claim in this Court. See United States v. White, No. ACM 31474(F REV), 1997 WL
17   643590, at *2 (A.F. Ct. Crim. App. Oct. 1, 1997) (declining to review untimely issues
18   absent showing of good cause). To overcome that procedural bar, Petitioner had to show
19   cause and prejudice, Lips, 997 F.2d at 812, “’or demonstrate that the failure to consider the
20   claim[ ] will result in a fundamental miscarriage of justice.’” Bennett v. Mueller, 322 F.3d
21   573, 580 (9th Cir. 2003) (quoting Noltie v. Peterson, 9 F.3d 802, 804–05 (9th Cir.1993)).
22   Petitioner has not made either of those showings here. Thus, this Court will not review
23   Petitioner’s first claim here. Lips, 997 F.2d at 812 (citing Watson v. McCotter, 782 F.2d
24   143, 145 (10th Cir. 1986)).
25   ///
26   ///
27   ///
28   ///

                                                      5
                                                                                    20cv1816 DMS (JLB)
     Case 3:20-cv-01816-DMS-JLB Document 8 Filed 05/21/21 PageID.132 Page 6 of 6



 1                                                   III.
 2                                  CONCLUSION AND ORDER
 3        For the reasons set out above, Petitioner’s request for habeas relief is denied.
 4        IT IS SO ORDERED.
 5   Dated: May 21, 2021
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 6
                                                                                20cv1816 DMS (JLB)
